I concur in the result reached by Mr. Chief Justice CHANDLER. The customary practice adopted by these parties for 499 weeks was for the employer to present to the employee a receipt to be signed for the next payment, for the employee to sign and return the receipt whereupon the employer would deliver a check to the employee for payment. This method was acquiesced in by the employee for 499 weeks and he then refused to sign the receipt for the 500th week. The employee has not accepted the check in payment. While this does not constitute a legal tender of the payment, the employer tenders the money in court according to its brief filed herein. Under these circumstances, our decisions that the power to review payments terminates when the employee has received the maximum number of payments should apply to this case. On this ground, I concur in the result reached by the Chief Justice.